Citation Nr: 1141635	
Decision Date: 11/09/11    Archive Date: 11/21/11

DOCKET NO.  08-02 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral gynecomastia.

2.  Entitlement to service connection for right kidney removal.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a heart condition.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from August 1969 to March 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Waco, Texas, Regional Office (RO) of the United States Department of Veterans Affairs (VA).

The issues have been recharacterized as indicated on the title page.

The issues of entitlement to service connection for hypertension and for a heart condition are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Bilateral gynecomastia was not shown in active service, and there is no competent evidence of a link between the Veteran's current bilateral gynecomastia and his active service.

2.  A right kidney disability was not shown in active service or within one year after service discharge, and there is no competent evidence of a link between the Veteran's current right kidney removal and his active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral gynecomastia have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).

2.  The criteria for service connection for right kidney removal have not been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  An August 2007 letter satisfied the duty to notify provisions for the issues being decided.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's service treatment records and private treatment records have been obtained; he did not identify any VA treatment records pertinent to the appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  VA's duty to assist does not require that the Veteran be afforded a VA examination for bilateral gynecomastia or right kidney removal, because neither bilateral gynecomastia nor a right kidney disability were shown in active service or within one year after service discharge, and there is no competent evidence of a link between such current disorders and his active service.  See McLendon v. Nicholson, 20 Vet. App. 79, 82-83 (2006).

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Analysis

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be a competent evidence of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Veteran served in Vietnam and is therefore presumed to have been exposed to herbicides.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6).  Certain diseases are presumed service connected when manifested in an herbicide exposed Veteran.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  Neither disability at issue here is a listed condition and the herbicide presumption is not applicable.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Bilateral Gynecomastia

The Veteran's service treatment records do not contain any complaints, findings, or treatment of bilateral gynecomastia or any breast disability.

Post-service private treatment records reflect that the Veteran had surgery to remove a benign mass due to gynecomastia in his left breast in January 1986.  He had a biopsy of a benign mass due to gynecomastia in his right breast in March 2005, followed by surgery to remove that right breast mass in March 2006.  No malignancy has been shown in either breast at any time.

Bilateral gynecomastia is not a disability that is presumed service connected when manifested in an herbicide exposed Veteran.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).

There are no medical opinions of record to suggest a link between the Veteran's current bilateral gynecomastia (which manifested in his left breast nearly 14 years after service discharge and in his right breast 33 years after service discharge) and his active service.

The Veteran has offered his own opinion on etiology, stating he believes his current bilateral gynecomastia is related to his military service.  However, as a layperson, the Veteran is not competent to render such a nexus opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  He does not allege that he had any symptoms of bilateral gynecomastia in service, nor has he described continuous symptoms or observed a direct cause and effect relationship, upon which he would be competent to opine.  Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).

Given the passage of time before the disabilities arose (14 years and 33 years); the absence of anything in service; the absence of any applicable presumptions; and the absence any competent evidence linking the current disabilities to service, the preponderance of the evidence is against the claim; there is no doubt to be resolved.  Service connection for bilateral gynecomastia is not warranted.

Right Kidney Removal

Some chronic diseases may be presumed to have been incurred in service if they become manifest to a degree of ten percent or more within the applicable presumptive period.  Calculi of the kidney is a listed chronic disease for purposes of presumptive service connection.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  The applicable presumptive period is one year following separation from service.  38 C.F.R. § 3.307(a)(3).

The Veteran's service treatment records do not contain any complaints, findings, or treatment of a right kidney disability.

Post-service private treatment records reflect that the Veteran was first diagnosed in May 2007, some 35 years post-service, with a benign right renal mass and renal nonfunction with calcium in the wall.  He underwent surgery in May 2007 to remove his right kidney.  No malignancy was shown in his right kidney at any time.  Even though the Veteran was diagnosed with a presumptively service-connectable disability, it was not diagnosed within one year of discharge and service connection is not warranted on this basis.

A benign right kidney mass is not a disability that is presumed service connected when manifested in an herbicide exposed Veteran.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  Even thought the Veteran served in Vietnam and is presumed exposed to Agent Orange, the disability is not entitled to presumptive service connection and service connection is not warranted on this basis.

There are no medical opinions of record to suggest a link between the Veteran's right kidney removal (following the discovery of a benign right renal mass more than 35 years after service discharge) and his active service.

The Veteran has offered his own opinion on etiology, stating he believes his current right kidney removal is related to his military service.  However, as a layperson, the Veteran is not competent to render such a nexus opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  He does not allege that he had any symptoms of a right kidney disability in service, nor has he described continuous symptoms or observed a direct cause and effect relationship, upon which he would be competent to opine.  Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).

Absent any applicable presumptions; absent any competent evidence linking the disability to service; and given the 35 year passage of time before diagnosis of the disability, the preponderance of the evidence is against the claim; there is no doubt to be resolved.  Service connection for right kidney removal is not warranted.


ORDER

Service connection for bilateral gynecomastia is denied.

Service connection for right kidney removal is denied.


REMAND

Further development is required prior to adjudicating the Veteran's claims for service connection for hypertension and for a heart condition.

Hypertension

The Veteran's service treatment records contain no complaints, findings, or treatment of hypertension or high blood pressure; but such records reflect that he was treated for nose bleeds in November 1969, January 1970, and March 1970.

Post-service private treatment records first note a history of hypertension in March 2006.

The Veteran should be scheduled for a VA hypertension examination to obtain an opinion as to whether any current hypertension is related to any incident of service, including his documented treatment for nose bleeds.

Heart Condition

The Veteran's service treatment records contain no complaints, findings, or treatment of a heart condition.

Post-service private treatment records reflect that the Veteran was diagnosed in March 2007 with paroxysmal supraventricular tachycardia (PSVT).  His most recent echocardiogram took place in December 2007, nearly four years ago.  No diagnoses pertaining to ischemic heart disease were noted at that time.

Updated treatment records must be obtained.

Ischemic heart disease is a disability that is presumed service connected when manifested in an herbicide exposed Veteran.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).

The Veteran should be scheduled for a VA heart examination to determine the nature and etiology of any diagnosed heart disorder.  The examiner is to perform all necessary testing to determine whether the Veteran suffers from any form of ischemic heart disease.  The examiner is to provide a medical opinion as to whether it is at least as likely as not that any current heart disorder is related to any incident of service.

Accordingly, the case is REMANDED for the following actions:

1.  Request a properly executed VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, from the Veteran for each private facility from which he has sought treatment for his hypertension and heart condition.  Upon receipt of such, take appropriate action to contact the identified provider(s) and obtain all updated records related to treatment of the Veteran.  The Veteran should be informed that in the alternative he may obtain and submit the records himself.

2.  Schedule the Veteran for a hypertension examination by an appropriate medical professional.  The claims folder must be reviewed in conjunction with the examination.  The examiner is to opine as to whether it is at least as likely as not (a 50 percent probability or greater) that any current hypertension is related to any incident of service, including a discussion of his documented treatment for nose bleeds.  A complete rationale for all opinions expressed must be provided.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Schedule the Veteran for a heart examination by an appropriate medical professional.  The claims folder must be reviewed in conjunction with the examination.  The examiner is to perform all necessary testing to determine the nature and etiology of any current heart condition.  The examiner is to specifically address whether the Veteran suffers from any form of ischemic heart disease.  The examiner is to opine as to whether it is at least as likely as not that any current heart condition is related to any incident of service.  A complete rationale for all opinions expressed should be provided.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Review the claims file to ensure that all of the foregoing development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If either of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).







______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


